     Case 3:20-cv-00104-ECM-JTA Document 11 Filed 08/24/20 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

DAVID LEE SMITH,                                )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        ) CIVIL ACT. NO. 3:20-cv-104-ECM
                                                )
CIRCLE K CORP.,                                 )
                                                )
      Defendant.                                )

                       MEMORANDUM OPINION and ORDER

       On July 30, 2020, the Magistrate Judge entered a Recommendation (doc. 10) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to prosecute

this action and comply with the orders of this Court.

      A separate Final Judgment will be entered.

      Done this 24th day of August, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
